Citation Nr: 1136076	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an increased rating greater than 40 percent for spondylolysis with type I spondylolisthesis, lumbosacral joint. 

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1980 to March 1988.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California, which continued the 40 percent rating for spondylolysis with type I spondylolisthesis, lumbosacral joint.  

In April 2009 the Veteran filed a claim for an increased rating, reporting that his back had gotten worse. 

While not on appeal, but affecting the rating during part of the time period on appeal, a November 2008 rating decision granted a temporary 100 percent rating under 38 C.F.R. § 4.30 from April 16, 2008 until November 1, 2008 and a January 2009 rating decision extended the temporary 100 percent rating to February 1, 2009.  

During the pendency of the appeal, a November 2010 rating decision granted a temporary 100 percent rating under 38 C.F.R. § 4.30 from April 17, 2010 to June 1, 2010. 

As the temporary ratings do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the increased rating issue remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2011 a travel Board hearing was held before the undersigned; the transcript is of record. 

Per Rice v. Shinseki, 22 Vet. App. 447 (2009) a claim for an increased rating contains an implicit claim for total disability based on individual unemployability (TDIU) when the Veteran presents evidence of unemployability.  Here the issue of employability has been raised by the record and will be addressed by Board. 

A letter from the Veteran's treating VA physician was received subsequent to the May 2011 travel board hearing, along with a waiver of RO consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A May 11, 2011 letter from the Veteran's treating physician confirms that the Veteran has had incapacitating episodes due to his intervetebral disc syndrome which required treatment and bed rest prescribed by his treating physician of at least 6 weeks during the preceding 12 months.  There is no ankylosis of the thoracolumbar spine.  

2. The evidence establishes that the Veteran has not been employed since 2004.

3. The medical evidence of record demonstrates that the Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 60 percent rating for spondylolysis with type I spondylolisthesis, lumbosacral joint have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (in effect since September 26, 2003). 

2. The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable action taken as to the issue of TDIU, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

May and August 2009 letters satisfied the duty to notify provisions with respect to the claim for an increased rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran's Social Security Administration disability determination and the records considered in that determination were obtained in December 2008.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted June 2009 and March 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Veteran. App. 303, 307 (2007).  The examinations were adequate as the Veteran was thoroughly evaluated and findings were provided to permit application of the rating schedule.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Veteran. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Veteran. App. 537 (2006); see also Dingess/Hartman, 19 Veteran. App. At 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Rating 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. § 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran seeks an increased rating greater than 40 percent for his spondylolysis with type I spondylolisthesis, lumbosacral joint.  

At a June 2009 VA examination the Veteran reported flare-ups 30 to 40 times a year lasting one to three days which were self treated.  He reported no incapacitating episodes treated by a physician who prescribing bedrest.  Upon physical examination forward flexion was 0 to 50 degrees, extension 0 to 15 degrees, right lateral flexion 0 to 30 degrees and left lateral flexion 0 to 20 degrees.  Repetitive movement of the thoracolumbar spine caused no additional loss of range of motion.  There were no physical signs of radiculopathy on examination, although the examiner did note symptoms and signs of radiculitis. 

In a March 2010 letter the Veteran's treating VA physician reported that the Veteran calls the office practically every week with severe back spasms, and knows that he needs bedrest. 

In a May 2010 prescription sheet the Veteran's treating physician prescribed bedrest when the Veteran is experiencing significant back pain or muscle spasms. 

At a March 2011 VA examination the Veteran reported having had radiculopathy on the right leg which resolved after his lumbar fusion at L5-S1 in April 2008.  The Veteran reported having 52 incapacitating episodes lasting for two days due to back spasms, and that he was advised to be on bedrest and take increased dosages of morphine during these episodes.  Upon physical examination forward flexion was 0 to 30 degrees, left lateral flexion 0 to 15 degrees, and right lateral flexion 0 to 10 degrees with objective evidence of pain on active range of motion.  The Veteran was unable to do extension or lateral rotations due to spasm.  There was no additional limitation after three repetitions.  Sensory examination was normal. 
There were no abnormal spinal curvatures or thoracolumbar spine ankylosis. 

In a May 2011 letter Dr. K.A., the Veteran's VA primary care physician, reported that he was currently being treated for intervetebral disc syndrome, that he is prescribed bed rest at least once a week due to incapacitating episodes and required three days of bedrest afterwards.  She also reported that these incapacitating episodes are ongoing and the episodes had a total duration of at least six weeks within the last 12 months. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as spondylolysis with type I spondylolisthesis, lumbosacral joint, evaluated as lumbosacral strain under Diagnostic Code 5237, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

The manifestations necessary to meet the criteria for the assignment of a rating greater than 40 percent under DC 5237 are not present as there is no evidence of ankylosis of the entire thoracolumbar spine.  

Intervertebral disc syndrome (Diagnostic Code 5243) may be rated under the General Rating Formula above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever provides for the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The medical evidence establishes that the Veteran has intervetebral disc syndrome, and has been prescribed bedrest by his treating physician for incapacitating episodes due to intervetebral disc syndrome having a total of greater than 6 weeks during the past 12 months.  Therefore a 60 percent rating under DC 5243 is warranted.  

The 60 percent rating is the highest rating under DC 5243.  

Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a.  There are no findings of any neurologic abnormalities during the time period on appeal; therefore a separate evaluation is not warranted. 

The assignment of different evaluations throughout the pendency of the Veteran's appeal has been considered.  However, the evidence does not support staged evaluations.  

At the Board hearing the Veteran argued that he is entitled to a 60 percent rating for intervetebral disc syndrome which has been granted herein.  He has not argued that he is entitled to a higher rating. 

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

The Veteran meets the schedular requirements for TDIU, as he has one disability evaluated at 60 percent effective May 11, 2010.

The determinative issue, therefore, is whether he is shown to have been unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

The evidence demonstrates that the Veteran has not been employed since 2004. 

In a March 2010 letter Dr. A.R, the Veteran's VA treating physician, wrote that despite the surgery the Veteran continues to be in pain and require high doses of oxycodone to control the pain.  The Veteran also requires a walker to ambulate.  Dr. A.R. stated that the combination of narcotic use and the need for an assistive device makes the Veteran an unsafe candidate in the workforce, in fact a liability, and recommended the Veteran be placed on permanent disability.  

At the March 2011 VA examination the Veteran reported having 52 incapacitating episodes lasting for two days due to back spasms, or 104 days in the last year, and that he was advised to be on bedrest with increased dosages of morphine.  The Veteran reported that he has been unable to work since 2004 due to the severity of his low back pain. 

There is no evidence against a finding of TDIU. 
 
The medical evidence supports the finding that the Veteran's service-connected disability prevents him from obtaining substantially gainful employment.  TDIU is warranted.  


ORDER

Entitlement to a 60 percent rating for spondylolysis with type I spondylolisthesis, lumbosacral joint, is granted. 

Entitlement to TDIU is granted. 




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


